Title: Thomas Jefferson to Samuel R. Demaree, 4 October 1809
From: Jefferson, Thomas
To: Demaree, Samuel R.


            Sir  Monticello Oct. 4. 09.
            Your favor of Aug. 22. was not recieved till the 20th of Sep. and I undertake with chearfulness to send you a catalogue of the best books I am acquainted with on the subjects stated in your letter. having lately made out one for some gentlemen who have associated themselves to join contributions & to purchase a library for their common use, I cannot do better than send you a copy of what was prepared for them. as they however restrained themselves to history, natural philosophy, & agriculture, I add on the same paper some on the subjects of geometry, Algebra, fluxions, the philosophy of mind, morals, & rhetoric as desired in your letter. you did not say whether your views comprehended any but English books, to which therefore I have confined myself. but many subjects are much better treated in French than English.
            I am not acquainted with Rees’s Encyclopedia; but I suppose it inferior to the British published by Dobson. but Owen’s is a very good supplement to any collection of particular treatises, & costs in England but 8. Dollars. I know nothing of the memoirs of Thomas Jefferson. the newspapers say it is a libel written by one Carpenter alias Cullen, sent over in British pay to edit newspapers here. he has done it in several states for some years, from which he has been successively driven. he knows just as much of me as of the man in the moon, except that he never saw me.
            I tender you my salutations & assurances of respect.Th Jefferson 
          